DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on April 25, 2022.
This Office action is made NON-FINAL.
 
Claim Objections
The objection to claims 4, 5, 7, and 8 has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (US 2014/0106251) in view of Yu et al. (US 2008/0038602), Ueda (US Pat. 7,690,458), Wardrop et al. (US 2003/0113600), Chatroux et al. (US 2011/0020720), and Burch et al. (US 2008/0081224)
For claims 1, 4, 5, and 7-8:  Ohtani teaches a fuel cell control system and its corresponding control method, the fuel cell system mounted in an electric vehicle and comprising a fuel cell stack 11 configured to generate electric power by an electrochemical reaction between fuel gas and oxidizing gas and to supply the generated electric power to an electric motor for driving the vehicle (Ohtani in 0016), an electrically controlled discharge switch 47 (0036), and a discharge control circuit 40 (ECU) configured to control an on/off state of the discharge switch (0038).  Additionally, a system control circuit 44, which is different from the discharge control circuit, is for controlling an operation of the fuel cell stack (Fig. 1, 0041), and a collision detector 50 is configured to detect a vehicle collision and to output a collision signal to the discharge control circuit. (0045-0048)  
Ohtani does not explicitly teach a first discharge electrical resistor electrically connected to the fuel cell stack through the electrically controlled discharged switch comprised of an insulated gate bipolar transistor (IGBT).  However, Yu in the same field of endeavor teaches an electrical resistor 70 (Yu in 0017) which is electrically connected to a fuel cell stack similarly through a switch 66 and is for discharging of a fuel cell. (0019)  The skilled artisan would find obvious to modify the electrically controlled discharge switch of Ohtani by electrically connecting to a discharge electrical resistor.  The motivation for such a modification is to dissipate the remaining amount of output power from the fuel cell stack. (Id.)  
Furthermore, while the switch of Yu is not explicitly taught as an insulated gate bipolar transistor (IGBT), Chatroux in the same field of endeavor teaches a switch as an isolated gate bipolar transistor (IGBT). (Chatroux in 0008, NB: It is asserted that insulated gate bipolar transistor is the same as an isolated gate bipolar transistor as both have an isolated main gate, i.e. it is isolated by insulation.)  The skilled artisan would find obvious to further modify the switch as an IGBT.  The motivation for such a modification is a switch of this type being capable of withstanding high voltages at its terminals with enhanced reliability while minimizing costs. (Id.)   
Ohtani does not explicitly teach when the collision signal is judged to be input to the discharge control circuit from the collision detector that the discharge control circuit turns the electrically controlled discharge switch to on to electrically connect the fuel cell stack to the first discharge electrical resistor, so that the electrical power generated by the fuel cell stack is consumed by the first discharge electrical resistor to discharge the fuel cell stack.  However, Yu further teaches an electrical resistor 70 (Yu in 0017) which is electrically connected to a fuel cell stack similarly through a switch 66 and is for discharging of a fuel cell. (0019)  The skilled artisan would find obvious to modify the electrically controlled discharge switch of Ohtani by electrically connecting to a discharge electrical resistor.  The motivation for such a modification is to dissipate the remaining amount of output power from the fuel cell stack. (Id.)  
 	Ohtani does not explicitly teach to judge if communication between the discharge control circuit and the collision detector is possible and if the collision signal is input, to turn the discharge switch on even without a collision signal being input or turning the discharge switch on when the communication is judged to be impossible.  However, Ueda in the same field of endeavor teaches a collision detector and if the collision signal is input when collision is possible (Ueda in col. 6 lines 52-56) executes a process of stopping the fuel cell when the vehicle suddenly collides even without prediction of a collision. (col. 8 lines 37-43, col. 7 lines 29-40)  Furthermore, Ueda stops feed of the fuel and oxidant gases when a possible collision is input or when collision is not predicted. (col. 7 lines 29-40, col. 8 lines 37-43)  The skilled artisan would find obvious to modify Ohtani so that its control circuit communicates with its collision detector, and is configured to turn the discharge switch on even without a collision signal being input or turns the discharge switch on when the communication is judged to be impossible.  The motivation for such a modification is to stop the power generation of the fuel cell so that safety can be enhanced. (Ueda in col. 7 lines 54-61)
	Ohtani does not explicitly teach a power supply of the system control circuit being comprised of another power supply different from the fuel cell stack.  However, Burch in the same field of endeavor teaches a second power source 52 linked to a vehicle control system, which is different from a fuel cell stack. (Burch in 0019)  The skilled artisan would find obvious to modify Ohtani with another power supply for the system control circuit.  The motivation for such a modification is to allow for the control system to command a slow start when insufficient energy is detected. (0022)
For claims 1 and 6:  Ohtani does not explicitly a power supply of the discharge control circuit being electrically connected to an anode of the fuel cell stack through a second electrical resistor.    However, Ueda further teaches a power supply of a discharge control circuit electrically connected to a fuel cell stack. (Ueda in col. 6 lines 32-51, col. 7 lines 29-53)  The skilled artisan would find obvious to modify Ohtani so that the power supply of the discharge control circuit is the fuel cell stack. The motivation for such a modification is to stop the fuel cell before collision which allows for a reduction in hydrogen. (Ueda in col. 6 lines 43-51, col. 7 lines 31-40)  As to the electrical connection being through a second electrical resistor, Wardrop in the same field of endeavor teaches a resistor “dump resistor” electrically connected to a fuel cell stack and its load. (Wardrop in 0009)  The examiner asserts that an electrical connection connects to the anode (as well as the cathode) of the fuel cell stack, as both electrodes are the two sides of the circuit.  The skilled artisan would find obvious to further modify Ohtani so that the electrical connection is through a second electrical resistor.  The motivation for such a modification is to protect the work load component from being exposed to an overvoltage. (Id.)   
For claim 2:  In Ohtani the discharge control circuit 40 is configured to turn on the
discharge switch 47 when a collision signal is input to the discharge control circuit. (Ohtani in 0046)  Ohtani does not explicitly teach the discharge control circuit being configured to turn on the discharge switch at the time of startup. However, as the discharge control circuit is
configured to turn on the discharge switch and the discharge control circuit 40 controls the fuel
cell system (0038), the skilled artisan would find obvious that the discharge control circuit is also
configured to turn on the discharge switch at the time of startup, such as the time of startup of the
fuel cell system.
	For claims 3 and 7-8:  In Ohtani, the discharge control circuit is configured to judge if communication between the discharge control circuit and the collision detector is possible and to turn the discharge switch on upon a collision signal being judged to be input. (Ohtani in 0078)  

Response to Arguments
Applicant's arguments filed April 25, 2022 with the present amendment have been fully considered and are persuasive.  The examiner concedes that there was no mention of “another power supply different from the fuel cell stack” in the previous Office action.  To this end, the present Office action relies on Burch to teach another power supply different from the fuel cell stack in the form of a second power source 52. (Burch in 0019)  As set forth in the present Office action, Ohtani and Burch and their collective teachings, suggestion, and motivation meets the presently claimed another power supply different from the fuel cell stack.
The examiner notes that the only other argument presented is that the combined references fail to remedy such deficiencies.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722